PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/220,484
Filing Date: 14 Dec 2018
Appellant(s): Intex Marketing Ltd.



__________________
Alyssa R Eckerley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/5/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/5/2021 from which the appeal is taken have been modified by the appeal conference dated 11/5/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication 2002/0042948) in view of Hake (US Patent 2014/0325751) as applied to claim 14 above and further in view of Bennett et al (US Patent Publication 2004/0118844 herein after Bennett).  Lee shows the method of claim 14, and further shows wherein the vertical joint portion (131) of the frame joint is coupled to the vertical frame member (110), and wherein a height of the hole in the liner is less than a distance between the first and third coupling assemblies, Fig.2. Lee fails to show a third coupling assembly.  Bennett teaches a fluid storage tank. The device includes a frame having a vertical frame member (120) with a third coupling assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a third coupling assembly in order to ensure the vertical frame member was securely attached to the frame. 
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication 2002/0042948) in view of Hake (US Patent 2014/0325751) as applied to claim 1 above and further in view Huang (US Patent 20170356206). 
Regarding Claim 21, Lee shows the frame joint of claim 1, but fails to show wherein the vertical joint portion (32) includes at least one internal vertical reinforcing rib.  Huang teaches a pool frame. A vertical joint portion (32) includes at least one internal vertical reinforcing rib (50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to an internal vertical reinforcing rib in order to add structural support to the joint.  
Regarding Claim 22, Lee shows the frame joint of claim 1, but fails to show at least one of the first horizontal joint portion and the second horizontal joint portion includes an internal horizontal reinforcing rib. Huang teaches a pool frame. At least one of the first horizontal joint portion (31) and the second horizontal joint portion (31) includes an internal horizontal reinforcing rib (50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to an internal horizontal reinforcing rib in order to add structural support to the joint.  
Claims 19 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Publication 2002/0042948) in view of Hake (US Patent 2014/0325751). 
Regarding Claim 19, Lee shows the method of claim 14, wherein a width of the hole in the liner exceeds a width between the first and second coupling assemblies, Fig.9.  
Regarding Claim 32, Lee shows the frame joint of claim 1, and further shows  wherein the first coupling assembly (134) and the second coupling assembly (134) are actuatable from an exterior of the frame joint along a vertical direction (because the assemblies are able to be attached to a support vertically; Fig.4). 
These rejections have been withdrawn. These claims are now in condition for allowance. 

(2) Response to Argument
Appellant argues on pages 2-4 of the Appeal Brief, that Lee fails to show a vertical portion that has a width that accounts for a majority or 50% of a width between the first and second coupling assemblies of the first and second horizontal joint portions by relying on the drawings of Lee. The Office disagrees. Appellant arguments pertaining to reliance on the drawings to show a specific width have been found to be not persuasive, since the Examiner did not rely on the drawings. Instead the Examiner discusses that Lee shows that the vertical joint portion does account for a portion of the width between the first and second coupling assemblies of the first and second horizontal joint portions, but is silent regarding the percentage the width of the vertical joint portion accounts for the width between the first and second coupling assemblies of the first and second horizontal joint portions. Appellant has not disclosed that having the width of the vertical joint portion accounting for a portion of the width between the first and second coupling assemblies solves any stated problem or is for any particular purpose. Moreover, it appears that the width of the vertical joint portion of Lee, or appellant’s invention, would perform equally well with the width of the first and second coupling assemblies. Appellant’s paragraph 25 of the originally filed specification states the width of the vertical join may account for 50-80% or more of the width between the pins of the coupling assemblies not the coupling assemblies themselves. The claim requires the width of the vertical joint portion accounts for at least 50% of the width between the first and second coupling assemblies of the first and second horizontal joint portions no the width between the pins.
Appellant argues on page 4 of the Appeal Brief that claims 2, 3, and 5 require limitation related to relative width of the vertical portion of the joint to the total width of joint and/or the width between the coupling assemblies. These limitations are not taught by Lee in view Hake because the ratio depicted in the drawings is at a maximum of 34% and therefore does not meet in the limitations required by the claims. The Examiner disagrees. Lee is silent regarding the percentage of the width of the vertical joint portion accounts for a portion of the total width of the frame joint. Appellant has not disclosed that having the width of the vertical joint portion accounting for a portion of the total width of the frame joint solves any stated problem or is for any particular purpose. Moreover, it appears that the width of the vertical joint portion of Lee, or appellant’s invention, would perform equally well with the width of the frame joint. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lee such that wherein the width of the vertical joint portion accounts for a portion of a total width of the frame joint because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lee. According to Appellants own specification (paragraph 25) the width of the vertical portion can for any percentage of the width between the two pins of the coupling assembly not just the coupling assembly. 
Appellant argue on page 3 of the Appeal Brief that Appellant has stated a problem to be solved by having the width of the vertical joint portion accounting for a majority of a portion of the width between the first and second coupling assemblies to allow the joint may be minimized such that the size of the corresponding hole in the pool liner may also be minimized which may improve the appearance and water containment of the pool as stated in paragraphs 23 and 24 of the originally filed specification. The Office disagrees. While the specification states the t-shaped joint may be minimized such that the corresponding hole of the liner may also be minimize, the claims require the joint to take up the majority of the space between the couplies assemblies and that would maximized the width of the t-shaped joint not minimize it. Further the Appellant argues that the relative width of the vertical portion allows exposure of the pins of the coupling assemblies for allowing subsequent disassembly without having to manipulate the pool liner to reach said coupling assemblies. The Examiner disagrees. The claims are directed toward the width of the vertical joint portion in relation to the coupling assemblies and not to the pins.  
Appellant argues on pages 5 and 6 of the brief that Obitts is directed to adjustable length cranes, crutch, walkers and the like and is therefore considered nonanalogous art. The Examiner disagrees that Obitts is nonanalougus art. Lee shows a first and second coupling assemblies (132) and a spring pin (150) that engages a corresponding recess of the respective horizonal frame member (120). Lee fails to show a helical spring. Obitts is directed toward a cane that includes two telescoping segments (12,24) along with a helical spring (170) and a pin biased outward through a hole (14). According to MPEP 2141.019(a) in order for a reference to be considered analogous art the reference must be is in the same field of endeavor of the claimed invention or the reference is reasonably pertinent to the problem faced by the inventor. In this case Obitts solves the same problem as Lee. Both need a biased pin to allow two telescoping pieces to be secured together through a pin. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAUREN A CRANE/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        
Conferees:
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                        { 3 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.